  Case 1:19-cv-00271-N Document 11 Filed 07/29/19 Page 1 of 2                        PageID #: 70



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 MOBILE DIVISION

THE TRAVELERS INDEMNITY                             §
COMPANY,                                            §
                                                    §
        Plaintiff,                                  §
                                                    §
vs.                                                 §   CASE NO.: 1:19-cv-00271-N
                                                    §
CLEMONS MARKETING, LLC;                             §
MICHAEL SHAWN CLEMONS;                              §
LEAF MARINE                                         §
DISTRIBUTION, LLC; &                                §
ZERO RPM, INC.,                                     §
                                                    §
        Defendants.                                 §

                           NOTICE OF VOLUNTARY DISMISSAL

        COMES NOW Plaintiff The Travelers Indemnity Company and, pursuant to Rule

41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, gives notice of dismissal of all claims asserted

in this action against all Defendants with prejudice, costs taxed as paid.

                                                        Respectfully submitted,


                                                         s/Joel S. Isenberg
                                                        Joel S. Isenberg (ASB-8855-N76J)
                                                        Seth T. Hunter (ASB-8506-S76H)
                                                        Counsel for The Travelers Indemnity Company

OF COUNSEL:
ELY & ISENBERG, LLC
2100-B SouthBridge Parkway, Suite 380
Birmingham, Alabama 35209
Telephone: (205) 313-1200
Facsimile: (205) 313-1201
jisenberg@elylawllc.com
shunter@elylawllc.com
  Case 1:19-cv-00271-N Document 11 Filed 07/29/19 Page 2 of 2                  PageID #: 71



                                CERTIFICATE OF SERVICE

        I do hereby certify that a true and accurate copy of the foregoing has been served on all
parties of record via electronic filing and/or U.S. Mail on this the 29th day of July, 2019.

Benjamin T. Rowe
CABANISS, JOHNSTON, GARDNER,
DUMAS & O’NEAL, LLP
P.O. Box 2906
Mobile, Alabama 36652
btr@cabaniss.com

Clemons Marketing, LLC
c/o Shawn Clemons
24957 Wolf Bay Terrace
Orange Beach, Alabama 36561

Leaf Marine Distribution, LLC
c/o Shawn Clemons
22634 Canal Road
Orange Beach, Alabama 36561

Michael Shawn Clemons
24957 Wolf Bay Terrace
Orange Beach, Alabama 36561

                                                    s/ Joel S. Isenberg
                                                    OF COUNSEL
